Citation Nr: 1646586	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for depressive disorder.

2.  Entitlement to an evaluation in excess of 10 percent for meniscal tear of the left knee, to exclude the period from July 30, 2010 to August 30, 2010.

3.  Entitlement to an initial evaluation in excess of 10 percent for the instability of the left knee for the period of April 2, 2010 to May 31, 2014, and to an initial compensable evaluation thereafter, to include the propriety of the reduction.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to June 1, 2014, and in excess of 10 percent thereafter, to include the propriety of the reduction.

5.  Entitlement to an evaluation in excess of 20 percent for spondylosis status post diskectomy and fusion of the cervical spine prior to June 1, 2014, and in excess of 10 percent thereafter, to include the propriety of the reduction.  

6.  Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left upper extremity prior to May 6, 2014, in excess of 40 percent from May 6, 2014 to November 30, 2015, and in excess of 30 percent thereafter, to include the propriety of the reduction.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty training (ADT) service from May to October 1984, and June to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, April 2013, March 2014, June 2014, November 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

This case is procedurally complex.  In short, the Veteran filed his claim for increased evaluation of his left knee, cervical spine, and lumbar spine disabilities in April 2010.  The AOJ denied increased evaluations of the Veteran's left knee, cervical and lumbar spine disabilities in a June 2010 rating decision, although the AOJ awarded a separate 10 percent evaluation for the Veteran's left knee instability at that time.  The AOJ also denied entitlement to TDIU at that time.  The Veteran has timely appealed all of those issues.  

During the pendency of those appeals, however, the AOJ proposed reductions of the Veteran's disability evaluations for his cervical spine, lumbar spine and left knee instability disabilities in an April 2013 rating decision; those reductions were finalized in the March 2014 rating decision.  The Board has therefore recharacterized those issues on appeal in order to comport with the reduction of those evaluations by the AOJ, to include the issue of the propriety of those reductions.  

In the June 2014 rating decision, the Veteran was awarded service connection for a depressive disorder, which was assigned a noncompensable evaluation effective June 26, 2013.  The Veteran submitted a timely notice of disagreement with the June 2014 rating decision in December 2014.  The AOJ increased the Veteran's psychiatric disability evaluation to 10 percent disabling throughout the appeal period in a January 2016 rating decision.  This issue is further addressed in the REMAND section below.  

Also in the June 2014 rating decision, the AOJ awarded a 40 percent evaluation for the Veteran's left upper extremity radiculopathy, effective May 6, 2014; however, in the November 2014 rating decision, the AOJ proposed to reduce the left upper extremity radiculopathy to 30 percent disabling based on clear and unmistakable error (CUE).  The AOJ finalized the reduction of that disability evaluation to 30 percent disabling, effective December 1, 2015, in the September 2015 rating decision.  The Veteran has timely appealed that decision as well, and the Board characterized that issue above accordingly, to include the propriety of that reduction as well.  

Finally, the Veteran requested a Board hearing before a Veterans Law Judge, although he withdrew that request for a hearing in a February 2016 statement.  In an August 2016 letter, the Board asked the Veteran whether he would like to obtain a representative and whether he would like to be scheduled for a hearing.  The Veteran has not responded to that letter at this time; therefore, the Board presumes that the Veteran does not wish to be represented or that he desires a hearing before the Board at this time.  The Board will therefore proceed with adjudication of his case at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, respecting the psychiatric claim, the Veteran's representative submitted a substantive appeal, VA Form 9, as to that issue in June 2016; however, the Veteran revoked that representative's power of attorney in February 2016.  Consequently, the Board cannot accept the June 2016 substantive appeal as valid.  Notwithstanding that fact, the Board notes that the AOJ sent the January 2016 statement of the case to the incorrect address for the Veteran.  While there are notations in the claims file that appear to indicate that the AOJ resent that statement of the case to the Veteran in August or September 2016, a copy of that resent statement of the case is not of record.  

Consequently, it is unclear whether the Veteran has been provided a copy of the statement of the case as to his increased evaluation claim for his psychiatric disorder to the correct address.  Therefore, that claim is remanded at this time in order for the AOJ to issue a statement of the case as to that issue to the correct address such that the Board may ensure adequate due process has been afforded to the Veteran.  

With regards to the Veteran's left knee, cervical spine, and lumbar spine claims, the last VA examinations of those disabilities were in March 2013.  The Board has reviewed the March 2013 VA examinations, and it does not appear that the examiner tested the Veteran's passive range of motion, tested the Veteran during weightbearing and non-weightbearing, or tested the opposing joint, if possible and appropriate.  

In a recent holding, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board must find the March 2013 VA examination is inadequate.  The Veteran's left knee, cervical and lumbar spine claims must therefore be remanded in order to obtain an adequate and appropriate VA examinations.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With respect to the left upper extremity radiculopathy and TDIU claims, those claims are intertwined with the above remanded claims and thus those claims must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to reissue a statement of the case on the issue of increased evaluation for the Veteran's psychiatric disorder.  The AOJ should ensure that the statement of the case is sent to the Veteran's proper and current mailing address.  The issue of increased evaluation for the Veteran's psychiatric disability should be returned to the Board only if a timely substantive appeal is received.  Please notify the Veteran that the current substantive appeal of record for this issue is not valid because it was filed by his former representative after the date upon which the Veteran revoked the power of attorney for the former representative.

2.  Obtain any and all VA treatment records from the Mountain Home VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his left knee, cervical spine, lumbar spine, and left upper extremity radiculopathy disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The left knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

5.  Schedule the Veteran for a VA comprehensive spinal and neurological examination to determine the current severity of his cervical spine, lumbar spine, and left upper extremity radiculopathy disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The cervical and lumbar spines should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should additionally address any neurological complications associated with his cervical spine and lumbar spine disabilities, to include any radiculopathy and particularly his left upper extremity radiculopathy.  The examiner should also address any bowel or bladder dysfunction that may be related to the Veteran's cervical and lumbar spine disabilities.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of the Veteran's left knee, cervical spine, lumbar spine, and left upper extremity radiculopathy disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

